Judgment of the Supreme Court, Suffolk County, dated March 21, 1969, affirmed, without costs, and without prejudice to relator instituting another habeas corpus proceeding if he is not brought to trial on the indictment, dated March 29, 1967, charging him with murder in the first degree, by June 2, 1969. No opinion. The notice of appeal is herewith amended to show that the appeal is from said judgment instead of from a supposed order dated January 20,1969. Beldock, P. J., Christ, Rabin, Benjamin and Bleinfeld, JJ., concur.